Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged her with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
Although claimant denied on her unemployment insurance claim forms that she was engaged in any income-producing activity and she signed certifications indicating that she did not perform work on any day during the benefit periods, she admitted at the hearing that she distributed Pennysavers one day a week for which she received compensation. The Unemployment Insurance Appeal Board’s decision that claimant was not totally unemployed is supported by substantial evidence and must be upheld (see, Matter of Slayton [Roberts] 96 AD2d 1005, 1006). The Board was free to reject claimant’s contention that a claims examiner told her that she did not have to report her delivery activities and it could instead adopt the inference, which claimant failed to rebut, that the examiner followed the proper policies and procedures (see, Matter of Di Maria v Ross, 52 NY2d 771, 772).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur.